[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10534            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JULY 20, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 1:10-cv-24226-FAM

JAKE KIVISTO,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                              versus

NATIONAL FOOTBALL LEAGUE PLAYERS ASSOC.,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (July 20, 2011)



Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
       Jake Kivisto, proceeding pro se, appeals the district court’s grant of the

National Football League Players Association’s (NFLPA) motion to dismiss in his

NFL Collective Bargaining Agreement (CBA) contract dispute under 29 U.S.C.

§§ 158, 185, 187 and 28 U.S.C. §§ 2201, 2202. Kivisto claims the district court

erred when it found his complaint was within the scope of an arbitration

agreement he entered into with the NFLPA because there was no “clear and

unmistakable evidence” he agreed to arbitrate the expiration of his agent

certification, or that the certification expiration clause is valid under the CBA.1

After review, we affirm the district court.2

           “Employees claiming breach of a collective bargaining agreement . . . are

bound by that agreement’s terms providing a method for resolving disputes

between them and their employer.” Mason v. Continental Group, Inc., 763 F.2d



       1
        Kivisto makes several additional arguments regarding the scope of the arbitration clause
found in § 5A(4) of the NFLPA Regulations. Specifically, he claims: (1) Section 5A(4) does not
apply to the certification expiration clause, Agent Regulations § 2G, because § 2G is not a
revocation or suspension within the meaning of the arbitration clause, (2) the arbitration clause
concerns a suspension or revocation for cause, where as § 2G is not for cause, and (3) Section
5A(4) only applies to agent activities, whereas § 2G deals with agent inactivity. Additionally,
Kivisto argues his arbitration appeal did not show consent to arbitrate the dispute, because he
specifically reserved all of his rights in his arbitration brief, including his right to have the
matters heard by a federal court. We find these claims lack merit and decline to address them
here.
       2
        We review a district court’s interpretation of an agreement to arbitrate, and whether it
binds parties to arbitrate de novo. Mony Securities Corp. v. Bornstein, 390 F.3d 1340, 1342
(11th Cir. 2004).

                                                 2
1219, 1222 (11th Cir. 1985). When an employee asserts an arbitrable grievance,

but has not attempted to utilize the dispute resolution available to him under the

agreement, his independent suit must be dismissed. Id.

       The district court did not err in dismissing Kivisto’s complaint. When

Kivisto signed his Application for Certification as an NFLPA Contract Advisor,

he agreed to abide by the arbitration procedures set forth in the NFLPA

Regulations. Section 5(A)(4) of the NFLPA Regulations requires arbitration to be

the exclusive method for resolving any and all disputes arising out of “any other

activities of a Contract Advisor within the scope of these Regulations.” The broad

scope of § 5(A)(4) covers the revocation of Kivisto’s agent certification under

§ 2G. Accordingly, the district court did not err in granting NFLPA’s motion to

dismiss.

       AFFIRMED.3




       3
        We note that after the district court entered its order, the NFLPA renounced its collective
bargaining rights and no longer regulates NFL agents.

                                                 3